DETAILED ACTION
Status of Application
Receipt of the Request for After-Final Consideration, the amendments to the claims and applicant arguments/remarks, filed on 02/11/2022, is acknowledged.  
Claims 1-12 are pending in this action.  Claim 13 has been cancelled.  Claims 1-2, 6-7 and 10 have been amended.  Claims 1-12 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Alexander H. Spiegler on 2/28/2022.  The application has been amended as follows: 
In claims 1, 6, 7 delete “the ratio by weight of mannosylerythritol lipid(s)/polyglycerol fatty acid ester(s)” and substitute therefor ---a weight ratio mannosylerythritol lipid(s)/polyglycerol fatty acid ester(s)---.  
In claim 1 delete “wherein a foam formed from a composition comprising the concentrate does not change it's a volume or changes its volume by less than 50 ml, in 10 
In claim 2 delete “the ratio by weight of” and substitute therefor --the weight ratio--.
In claims 6 and 7 delete “the total quantity of” and substitute therefor –a total quantity of--.
In claim 7 delete “in the form of” and substitute therefor –in a form of--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest a concentrate comprising claimed compounds in claimed amounts that can be used as thickening, foaming and/or cleaning/detergent agent in (i) cleaning/detergent products (e.g., for cleaning hard surfaces, dishwashing products), and/or in (ii) cosmetics or hygiene products (e.g., in washing and/or makeup removal compositions), and wherein said functional agent(s) is less toxic to users and can be used for replacement of sodium lauryl ether sulphate, or for sodium lauryl sulphate.  

Conclusion
Claims 1-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615